SOMERVILLE, J.
It has long been settled law in this State, that where personal property is levied on under a writ of attachment, or of execution, and is replevied, either by the defendant, by a stranger in his behalf, or by a claimant who is not a party to the suit, and the property is delivered by the sheriff to such person, upon his executing a proper forthcoming bond in the manner prescribed by statute, the property is thus placed in the custody of the law, and a second attachment, or second execution not superior in lien, can not be levied on it by the sheriff, so long as its status remains unchanged. And, if such second levy is made, it will be vacated by the court having jurisdiction, on motion made by a party in interest who is prejudiced. — Cordaman v. Malone, 63 Ala. 556; Scarborough v. Malone, 67 Ala. 570; McLemore v. Benbow, 19 Ala. 76; Rives v. Wilborne, 6 Ala. 45; Code, 1876, §§ 3290, 3341. The doctrine thus settled is liable to grave abuses, of which we *318are not unmindful. And so the like would be true of the opposite rule, were it adopted. Our predecessors considered this subject in Langdon v. Brumby, 7 Ala. 53, and adhered to the principle which we have above announced ; and it has not since been departed from in any subsequent decision.
The defendant in attachment, Powell, who is appellant, in the first of these causes, clearly had no such interest in the property, as to be in any manner prejudiced by the levy of the junior attachment in favor of appellees, which is sought to be vacated. He had sold the property to Little, and the motion could be made only in Little’s name, as was properly done in the second of the above stated causes.
It follows that, in the first cause, there is no error prejudicial to appellant, Powell, and the judgment must be affirmed.
In the second cause, the judgment is reversed in behalf of the appellant, Little, and a judgment rendered in this court, vacating and setting aside the levy of the writ of attachment, issued in favor of the appellees, Rankin & Co.